        Case: 3:21-cv-01580-JJH Doc #: 1 Filed: 08/13/21 1 of 5. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


SOPHIA S. PRESSLER-KEMPER                      *     CASE NO.
                                               *
              Plaintiff,                       *
                                               *     JUDGE
v.                                             *
                                               *
CARSON H. DANIELS, et al.                      *     NOTICE OF REMOVAL
                                               *
              Defendants.                      *
                                               *

       Defendant Carson H. Daniels hereby removes this action from the Court of Common

Pleas, Erie County, Ohio to the United States District Court, Northern District of Ohio, Western

Division. As grounds for removing this action, defendant states as follows:

       1.      On July 9, 2021, plaintiff commenced this action for personal injury against

defendants Carson H. Daniels and the Ohio Bureau of Workers’ Compensation in the Erie

County Court of Common Pleas, Case No. 2021 CV 0272, captioned Sophia S. Pressler-Kemper

v. Carson H. Daniels, et al. The lawsuit arises out of a motor vehicle accident that occurred on

June 27, 2019 in the township of Perkins, Erie County, Ohio in which plaintiff claims she was

injured. The Summons and Complaint and all filings in the state court action are attached as

Exhibit A.

       2.      Defendant Carson H. Daniels was served with the summons and complaint on

July 17, 2021 via certified mail, return receipt requested.

       3.      Thirty days have not yet expired from the date on the court docket showing as the

date of service on Defendant Carson H. Daniels.
        Case: 3:21-cv-01580-JJH Doc #: 1 Filed: 08/13/21 2 of 5. PageID #: 2




       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because there is complete diversity of citizenship between plaintiff and defendants

and the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

Because this Court has original jurisdiction, Defendant may remove this action from the state

court to this Court pursuant to 28 U.S.C. § 1441.

       5.      This action is between citizens of different states. In the Complaint, plaintiff is

identified as a resident of Ohio. Defendant Carson H. Daniels is a citizen of Michigan.

       6.      Defendant Ohio Bureau of Workers’ Compensation (“BWC”) is an Ohio

governmental agency. Plaintiff’s claim against BWC states that it has a subrogation interest in

this case and that BWC “has made certain payments to Plaintiff for medical treatment and/or lost

wages and is claiming a right of reimbursement/subrogation from Plaintiff.” (Plaintiff’s

Complaint at ¶ 8). BWC has been fraudulently joined as a defendant and its presence in this case

will not defeat removal.

       7.      Fraudulent joinder of non-diverse defendants will not defeat removal on diversity

grounds. Coyne v. American Tobacco Co. (6th Cir. 1999), 183 F.3d 488, 493. To prove fraudulent

joinder, the removing party must only present sufficient evidence that a plaintiff could not have

established a cause of action against a non-diverse defendant under state law. A case is properly

removable when a complaint fails to state any cause of action against a defendant. Id.

       8.      Plaintiff named BWC as a defendant, because it allegedly paid some or all of

plaintiffs’ medical bills and/or benefits for lost wages. Plaintiff does not have a viable cause of

action against BWC under state law. BWC may have a right of subrogation under Ohio law, but

there is no cause of action that exists for plaintiff to assert against BWC. Therefore, BWC is not

a proper defendant, nor is it an indispensible party whose participation is required for the purpose



                                                 2
         Case: 3:21-cv-01580-JJH Doc #: 1 Filed: 08/13/21 3 of 5. PageID #: 3




of rendering a judgment on plaintiff’s Complaint. If anything, BWC should be realigned as an

intervening plaintiff pursuant to Fed.R.Civ.P. 24(a). As an intervening plaintiff, BWC would be

able to protect its right of subrogation, if it has one, for any payments it may have made on

plaintiff’s behalf.

        9.        The Complaint seeks an award of damages “in excess of twenty-five thousand

dollars ($25,000)” in damages, plus costs, expenses and interest. The Complaint also states that

plaintiff has sustained permanent and severe injuries and damages including:

              •   Serious personal injuries,

              •   Pain and suffering,

              •   Medical and other expenses,

              •   Future medical expenses,

              •   Property damages,

              •   Loss of use of her vehicle,

              •   Loss of earnings and loss of earning capacity,

              •   Future lost wages and loss of earning capacity.

        10.       On the basis of the foregoing, plaintiff’s claim satisfies the jurisdictional amount

for removal on the basis of diversity jurisdiction. Even if the claims of BWC do not meet the

jurisdictional amount, the court can exercise supplemental jurisdiction over its claims as they

arise out of the same accident and have a common nucleus of facts.

        11.       Removal to this court is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district where the state court action was pending. The

Court of Common Pleas for Erie County is located in the Northern District of Ohio, Western

Division.


                                                   3
        Case: 3:21-cv-01580-JJH Doc #: 1 Filed: 08/13/21 4 of 5. PageID #: 4




       12.     Defendant reserves the right to supplement this Notice of Removal and/or to

present additional arguments in support of its entitlement to removal.

       13.     A Notice of Filing this Notice of Removal and a copy of this Notice of Removal

will be filed with the Court of Common Pleas, Erie County, Ohio as required by 28 U.S.C.§

1446(d).

       14.     By virtue of this Notice of Removal, the Notice filed in the state court action and

the notice to plaintiff, Defendant does not waive its right to assert any defense or motion

permitted by the Federal Rules of Civil Procedure. Further, no admission of fact, law or liability

is intended by this Notice of Removal and all defenses, affirmative defenses and motions are

hereby reserved.

       FOR THE FOREGOING REASONS, Defendant Carson H. Daniels serves notice that

this action is hereby removed from the Court of Common Pleas, Erie County, Ohio to the United

States District Court for the Northern District of Ohio, Western Division.

                                                     Respectfully submitted,

                                                     /s/ Sarah V. Beaubien
                                                     ROBERT D. BOROFF (0091866)
                                                     rboroff@gallaghersharp.com
                                                     SARAH V. BEAUBIEN (0087735)
                                                     sbeaubien@gallaghersharp.com
                                                     GALLAGHER SHARP, LLP
                                                     420 Madison Avenue, Suite 1250
                                                     Toledo, OH 43604
                                                     Tel.: (419) 241-4860
                                                     Fax: (419) 241-4866
                                                     Attorneys for Defendant Carson H. Daniels




                                                4
        Case: 3:21-cv-01580-JJH Doc #: 1 Filed: 08/13/21 5 of 5. PageID #: 5




                               CERTIFICATE OF SERVICE


       A copy of the foregoing Notice of Removal was served electronically and by ordinary

U.S. mail this 13th day of August, 2021 upon:

Daniel A. Romaine, Esq.                             David M. Douglass, Esq.
Nager, Romaine, Schneiberg Co., LPA                 Sean F. Berney, Esq.
27730 Euclid Avenue                                 Michael E. Reardon, Esq.
Cleveland, OH 44132                                 Douglass & Associates Co., LPA
DRomaine@NRSinjurylaw.com                           4725 Grayton Road
                                                    Cleveland, OH 44135
Attorney for Plaintiff                              mreardon@gouglasslaw.com

                                                    Attorneys for Defendant Ohio Bureau of
                                                    Workers’ Compensation


                                                      /s/ Sarah V. Beaubien____________
                                                      ROBERT D. BOROFF (0091866)
                                                      SARAH V. BEAUBIEN (0087735)
                                                      GALLAGHER SHARP, LLP
                                                      Attorneys for Defendant Carson H. Daniels




                                                5
